Citation Nr: 1403096	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral chronic otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1977 to October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  On the day of the hearing, the Veteran submitted additional private medical evidence.  This evidence has not yet been considered by the RO.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, vertigo, and headaches have been raised by the record, but have not been properly adjudicated by the RO.  See e.g., November 2013 Report of General Information (VA Form 27-0820); September 2013 hearing testimony at pages 7-8, 11.  Indeed, the Veteran's representative indicated at the September 2013 hearing that they were submitting a separate claim for those disorders.  Therefore, the Board does not have jurisdiction over these particular issues, and they are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran testified in September 2013 that he applied for Social Security Administration (SSA) disability benefits, but indicated that no determination has been rendered yet.  It is unclear as to whether a decision may have been rendered following his testimony.  Although disability determinations by SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, the RO/AMC should attempt to obtain any available SSA records.

Second, the Board notes that the claims file, including the Virtual VA and VBMS files, does not contain complete VA treatment records dated since September 2012.  Therefore, on remand, the RO/AMC should attempt to secure any outstanding VA treatment records.   

Third, the Veteran has stated that his service-connected otitis media caused him to miss time from his previous job as a corrections officer at the Willacy Detention Center in Raymondville, Texas.  The claims file does not contain any employment records from the local government facility.  Thus, on remand, the Veteran should be provided the opportunity to submit records documenting his absence from work or to authorize VA to obtain such records on his behalf.

Fourth, a remand is required for clarification of a May 2013 private audiology report.  In this regard, the results of the May 2013 private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  In addition, it was unclear whether the speech discrimination testing was conducted using the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  Finally, it was unclear whether puretone thresholds readings were conducted at 3,000 Hertz.  Without puretone thresholds readings at 3000 Hertz, this private audiology report would not be adequate or suitable for rating hearing loss for VA purposes.  See 38 C.F.R. § 4.85(d) (the puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided by 4).  Therefore, further clarification from the private audiologist of these discrepancies should be undertaken on remand. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). 

Fifth, the Veteran should be scheduled for an additional VA examination to ascertain the current severity of his service-connected bilateral chronic otitis media disability.  He was last provided such a VA examination in connection with this claim in October 2011, which was over two years ago.  At the September 2013 hearing, the Veteran stated that, due to complications from his otitis media disability, he was experiencing headaches, dizziness (vertigo), tinnitus, hearing loss, and pus in both ears at least twice a week.  See testimony at pages 4-8, 11.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral chronic otitis media disability.  The examiner should clarify whether the Veteran's bilateral chronic otitis media causes complications, such as headaches, dizziness (vertigo), tinnitus, hearing loss, and pus in both ears (purulent discharge).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his otitis media disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should obtain and associate with the claims file any outstanding VA medical records from the South Texas and Texas Valley Coast Bend VA healthcare systems that are dated from September 2012 to the present.  

2.  The RO/AMC should obtain and associate with the claims file any available decision from the Social Security Administration (SSA) granting or denying benefits to the Veteran and the records upon which the decision was based.  (The Veteran has testified that he has applied for SSA disability benefits, but no determination had been rendered yet.  See September 2013 hearing testimony at page 10).  

If the search for such SSA records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The RO/AMC should request that the Veteran submit or authorize VA to obtain employment records from the 
Willacy Detention Center dated prior to 2012 that may reveal missed time from work due to his service-connected otitis media.   

If the Veteran provides an adequate, completed release form authorizing VA to obtain these records, then the RO/AMC should attempt to obtain them, and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

4.  The RO/AMC should contact the audiologist who conducted the May 2013 private audiogram for purposes of clarification of the graphical audiogram.  The audiologist should be asked to: (i) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (iii) clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency. 

All attempts to seek clarification, and any response received, must be documented in the claims file.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral chronic otitis media.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner should also include a statement as the effect of the Veteran's bilateral chronic otitis media and hearing loss on his occupational functioning and daily activities.  

In addition, the examiner should state whether the Veteran's chronic bilateral otitis media disability is suppurative (pus producing or purulent) or nonsuppurative (non-pus producing).  In this regard, the examiner's attention is directed to evidence of record noting a history of purulent discharge.  See December 2003 VA ER note on Virtual VA (left ear canal filled with purulent drainage and erythema); October 2011 VA ENT examination (purulent drainage in right ear with active infection); September 2013 hearing testimony (pus drainage in both ears reported twice a week).  

The examiner should also indicate whether the Veteran's bilateral chronic otitis media has manifestations, such as headaches, dizziness (vertigo), tinnitus, hearing loss, facial nerve paralysis, bone loss of skull, and pus in either ear (purulent discharge).  

The examiner should provide a complete rationale for any opinions provided.

6.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  After completing these actions, the RO/AMC should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the increased rating issue for bilateral chronic otitis media
should be adjudicated by the RO/AMC on the basis of additional evidence.  The RO/AMC should consider whether the Veteran's service-connected bilateral chronic otitis media should be rated as either (a) suppurative otitis media (if pus producing or purulent) under Diagnostic Code 6200; or (b) nonsuppurative otitis media (for non-pus producing) under Diagnostic Code 6201.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



